UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6735


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARK ANTHONY JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, Chief District Judge. (4:05-cr-00083-RBH-1)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark Anthony Jones appeals the district court’s order denying his motion for

reduction of sentence pursuant to section 404 of the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222 (2018), confining his appeal to the court’s

determination that he did not qualify for a sentence reduction because his offenses of

conviction were not covered offenses.      We have reviewed the record and find no

reversible error. Accordingly, we grant Jones’ application for leave to proceed in forma

pauperis and affirm for the reasons stated by the district court. United States v. Jones,

No. 4:05-cr-00083-RBH-1 (D.S.C. Apr. 29, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2